DETAILED ACTION
1.	This action is in response to the application 15/962996 filed on April 25, 2018. Claims 1-28 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for updating the set of rank selection parameters” in Claim 15 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “by averaging updates calculated for each rank selection parameter of the set of rank selection parameters.” 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1, 8, 15, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s):
Claim 1, 8, 15, 22:
-        decomposing weight tensor… (mathematical concept); 
-        applying a set of rank selection parameters… (mental process); 
-        updating… parameters by averaging updates… (mental process);
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
              This judicial exception is not integrated into a practical application because the additional element “artificial neural network” in claims 1, 8, 15, and 22 is generally linking the use of judicial exception to a particular technological environment of field of use (Artificial Neural Network) as discussed in MPEP 2106.05(h). The additional elements – “memory”, “processor”, “computer-readable medium” recited in claims 8 and 22 are recited at high-level of generality such that they amount to no more than mere instructions to apply the exception 
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “artificial neural network”, “memory”, “processor”, and “computer-readable medium” to perform the decomposing, applying, and updating steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP 2106.05(b). The claim is not patent eligible.
9.	Claims 2, 9, 16, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1, 8, 15, and 22 are incorporated into the claims 2, 9, 16, and 23 respectively. Claims 2, 9, 16, and 23 recite more specifics to the judicial exceptions identified in the rejection of claims 1, 8, 15, and 22 respectively. Applying singular value decomposition is more specific to the judicial exceptions in claims 1, 8, 15, and 22. This limitation is an abstract idea of the “mathematical concept” grouping. The additional element “processor” in claim 9 is recited at high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Please see MPEP 2106.04.(a)(2).III.C.  Claims 2, 9, 16, and 23 do not recite any other additional elements, than the ones recited in claims 1, 8, 15, and 22, which 
10.	Claims 3, 10, 17, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1, 8, 15, and 22 are incorporated into the claims 3, 10, 17, and 24 respectively. Claims 3, 10, 17, and 24 recite more specifics to the judicial exceptions identified in the rejection of claims 1, 8, 15, and 22 respectively. Initializing parameter to a random value is more specific to the judicial exceptions in claims 1, 8, 15, and 22. This limitation is an abstract idea of the “mental process” grouping which can be performed in one’s mind with the aid of pencil and paper. Claims 3, 10, 17, and 24 do not recite any other additional elements, than the ones recited in claims 1, 8, 15, and 22, which integrate the judicial exception into a practical application or amount to significantly more. The claims are not patent eligible.
11.	Claims 4, 11, 18, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1, 8, 15, and 22 are incorporated into the claims 4, 11, 18, and 25 respectively. Claims 4, 11, 18, and 25 recite more specifics to the judicial exceptions identified in the rejection of claims 1, 8, 15, and 22 respectively. Applying a threshold to parameter is more specific to the judicial exceptions in claims 1, 8, 15, and 22. The limitation "applying a threshold during computation of an inference" doesn't alter the analysis in that "applying a threshold" is still a mental process. The additional element “processor” in claim 11 is recited at high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Please see MPEP 2106.04.(a)(2).III.C. Claims 4, 11, 18, and 25 do not recite any 
12.	Claims 5, 12, 19, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 4, 11, 18, and 25 are incorporated into the claims 5, 12, 19, and 26 respectively. Claims 5, 12, 19, and 26 recite more specifics to the judicial exceptions identified in the rejection of claims 4, 11, 18, and 25 respectively. Setting value of parameter to 1 or 0 based on threshold is more specific to the judicial exceptions in claims 1, 8, 15, and 22. The limitation of setting a parameter value to 1 or 0 based on a threshold is still a mental process. Claims 5, 12, 19, and 26 do not recite any other additional elements, than the ones recited in claims 4, 11, 18, and 25, which integrate the judicial exception into a practical application or amount to significantly more. The claims are not patent eligible. 
13.	Claims 7, 14, 21, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1, 8, 15, and 22 are incorporated into the claims 7, 14, 21, and 28 respectively. Claims 7, 14, 21, and 28 recite more specifics to the judicial exceptions identified in the rejection of claims 1, 8, 15, and 22 respectively. Updating rank selection parameters simultaneously with different weight is more specific to the judicial exceptions in claims 1, 8, 15, and 22. This limitation is an abstract idea of the “mental process” grouping which can be performed in one’s mind with the aid of pencil and paper. Claims 7, 14, 21, and 28 do not recite any other additional elements, than the 
14.	Claim 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention includes embodiments which are signal per se.  The “computer-readable medium” in claims 22-28 could be transitory or non-transitory (para. [0086] in the specification). A transitory medium is a signal per se and falls outside the four statutory category. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-3, 6-10, 13-17, 20-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over “CP-decomposition with Tensor Power Method for Convolutional Neural Networks Compression” to reference Astrid et al., (hereinafter, “Astrid”), in view of “Sparse autoencoder” to reference Ng.
17.	As per claims 1, 8, 15, and 22 Astrid teaches: method of learning a rank of an artificial neural network (Astrid pg. 117 Left Col. para. 2 discloses a primitive principle determining the apparatus of learning a rank of an artificial neural network, comprising: a memory; and at least one processor coupled to the memory, apparatus for operating an artificial neural network, and computer-readable medium storing executable code for learning a rank of an artificial neural network (Astrid pg. 117 Right Col. para. 1 test their approach using Caffe framework). A Caffe framework is a deep learning framework for computers that use memory and processor to perform their method. Regarding claims 1, 8, 15, and 22 Astrid further teaches:
decomposing a weight tensor into a first weight tensor and a second weight tensor (Astrid on fig. 1 and pg. 117 Left Col. para. 4 shows us how CP decomposition decomposes input tensor into two intermediate tensors of sizes RxWxH and RxW’XH’. Astrid on pg 116 Right Col. shows how SVD decomposes input tensor into two tensors).
applying a set of rank selection parameters to the first weight tensor and the second weight tensor to truncate the rank of the first weight tensor and the second weight tensor (Astrid pg. 115 Left Col. para. 2 discloses “CP decomposes a tensor as a linear combination of rank one tensors (1). The number of components is the tensor rank R. Each component is an outer product of n vectors, where n corresponds to the number of ways of the target tensor. Rank R determines the amount of weight reduction…” Astrid on pg. 116 Right Col discloses how SVD decomposes fully connected layer weight matrices into smaller weight matrices with intermediate layer of size R).
updating the set of rank selection parameters by updates calculated for each rank selection parameter of the set of rank selection parameter (Astrid pg. 117 Left Col. para. 2 gives example of rank selection where to determine the rank prior decomposition is done of Astrid fails to explicitly teach updating the set of rank selection parameters by averaging updates. However, Ng teaches: 
updating the set of rank selection parameters by averaging updates (Ng pg. 7 para. 3-4 teaches how backpropagation is done by averaging updates). Incorporating Ng’s backpropagation to perform the fine tuning to calculate the error thus teaches the claimed limitation of "updating parameters by averaging updates". As shown above, Astrid teaches that the rank selection parameter is updated based on errors, the errors are based on back-propagation, and the backpropagation is done by averaging. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Astrid and incorporate the teachings to Ng to use the gradient descent to perform the fine-tuning to get the error. The error is used to update the rank selection parameters. One would be motivated to use the combination because gradient descent can be used to train (fine-tune) neural network and averaging using gradient descent can prevent overfitting (Ng pg. 6 para. 2-4).
18.	As per claims 2, 9, 16, and 23, the combination of Astrid and Ng as shown above teaches the method of claim 1, apparatus of claim 8, apparatus of claim 15, and computer-readable medium of claim 22 respectively, wherein the decomposing comprises
	applying singular value decomposition to the weight tensor (Astrid pg. 115 Right Col. para. 3 discloses “fully connected layers are decomposed by SVD.” Astrid pg. 116 equations 9-12 teaches applying singular value decomposition to decompose weight matrix).
19.	As per claims 3, 10, 17, and 24, the combination of Astrid and Ng as shown above teaches the method of claim 1, apparatus of claim 8, apparatus of claim 15, and computer-readable medium of claim 22 respectively, wherein
	each rank selection parameter of the set of ranks selection parameters is initialized to a random value (rank selection parameter is set to low but constant rank like 5, where 5 is arbitrarily/randomly chosen, in the example of Astrid pg. 117 Left Col. para. 2)
20.	As per claims 6, 13, 20, and 27, the combination of Astrid and Ng as shown above teaches the method of claim 1, apparatus of claim 8, apparatus of claim 15, and computer-readable medium of claim 22 respectively, wherein the updating comprises
	performing back propagation to determine an error for each of the rank selection parameters of the set of rank selection parameters based on an actual value of the rank selection parameters, the actual value comprising a real number (Astrid pg. 117 Left Col. gives example of rank selection where to determine the rank prior decomposition is done of each layer with low and constant rank (ex: rank 5 as parameter, where 5 is an actual value of the rank selection parameters, and a real number) and then fine-tuning the whole network. The update is done by fine-tuning. The fine-tuning is done by back propagation (Astrid pg. 115 Right Col. para. 3). The new rank is updated based on the error (Astrid pg. 118 Table II shows what rank to use based on the error calculated). Astrid pg. 117 Left Col. para. 5 discloses “As the 
21.	As per claims 7, 14, 21, and 28, the combination of Astrid and Ng as shown above teaches the method of claim 1, apparatus of claim 8, apparatus of claim 15, and computer-readable medium of claim 22 respectively, wherein
	the rank selection parameters are updated simultaneously with the first weight tensor and the second weight tensor (Astrid pg. 117 Left Col. para. 3-4 and fig. 2 discloses that the updating of the parameters by fine-tuning by back propagation is done in one iteration (simultaneously)).
22.	Claims 4, 11, 18, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Astrid in view of Ng as applied to claims 1, 8, 15, and 22 respectively as shown above, further in view of “Exploiting Linear Structure Within Convolutional Networks for Efficient Evaluation” to reference Denton et al., (hereinafter “Denton”)
As per claims 4, 11, 18, and 25, the combination of Astrid and Ng as shown above teaches the method of claim 1, apparatus of claim 8, apparatus of claim 15, and computer-readable medium of claim 22 respectively. The combination of Astrid and Ng fails to explicitly teach applying a threshold to each rank selection parameter of the set of rank selection parameters during computation of an inference. However, Denton teaches
	applying a threshold to each rank selection parameter of the set of rank selection parameters during computation of an inference (Denton pg. 3-4 section 3.2.1 discloses “W can t largest entries of S,  resulting in the approximation W˜   =  U˜S˜V˜ T”). Keeping the “t” largest entry is applying a threshold.
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Astrid and Ng and incorporate the teachings to Denton to use the SVD for decomposition and set a threshold to rank selection parameter. One would be motivated to use the combination because using SVD and applying threshold can help with approximation (Denton pg. 3-4 section 3.2.1).
23.	Claims 5, 12, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Astrid in view of Ng and Denton as applied to claims 4, 11, 18, and 25 respectively as shown above, further in view of “Bitwise Operation, bit masking” to reference Allen. 
	As per claims 5, 12, 19, and 26, the combination of Astrid and Ng as shown above teaches the method of claim 4, apparatus of claim 11, apparatus of claim 18, and computer-readable medium of claim 25 respectively, wherein 
the threshold is applied to a rank selection parameter (Astrid pg. 115 Right Col. last para. discloses how we apply the threshold with the selection parameter by getting rid of weight values by decomposition that are lower than the rank selection threshold). The combination of Astrid, Ng, and Denton as shown above teaches applying threshold to rank selection parameter but fails to explicitly teach applied value of… parameter is set to 1 if an actual value of… parameter is greater than or equal to the threshold or the applied value of… parameter set to 0 if the actual value of the… parameter is less than the threshold. However, Allen teaches
applied value of… parameter is set to 1 if an actual value of… parameter is greater than or equal to the threshold or the applied value of… parameter set to 0 if the actual value of the… parameter is less than the threshold (Allen uses bit masking in example 2 to keep the top 4 (n) bits of a byte. In the example Allen is selecting the top 4 (threshold) items where 1 bits in the mask copy the bits and the 0 in the mask signal not use the respective values. The mask says 1 when selected and 0 when not selected).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Astrid and Ng and incorporate the teachings to Allen to apply a mask to set the rank selection parameter to 0 or 1 depending upon the threshold. It is well known in the art that bit masking using bit operation uses less memory and is a way to indicate what item to keep and what to ignore depending on the parameter. One would be motivated to use the combination because bit masking is a simple and compact way to “using the bits in one word to "mask off" or select part of the range… in another word” (Allen para.1 under Bit Masking section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL GURUNG whose telephone number is (571) 272-8406. The examiner can normally be reached on 7:30 am to 4:00 pm from Mondays to Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RAHUL GURUNG/
Examiner, Art Unit 2122       

/BRIAN M SMITH/Primary Examiner, Art Unit 2122